Citation Nr: 9913093	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-20 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to an increased rating and earlier effective date 
for bronchitis, emphysema and chronic obstructive pulmonary 
disease, currently rated as 60 percent disabling, effective 
June 4, 1996.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to May 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision within the 
jurisdiction of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's substantive appeal for a higher rating for 
bronchitis, emphysema and chronic obstructive pulmonary 
disease specifically limited the appeal to the 60 percent 
evaluation granted by the RO in October 1998.  There is no 
remaining controversy as to the evaluation claimed by the 
veteran.  

2.  In April 1999, the veteran, in writing, withdrew his 
substantive appeal for an earlier effective date for the 60 
percent rating for bronchitis, emphysema and chronic 
obstructive pulmonary disease.  


CONCLUSIONS OF LAW

1.  There is no question within the jurisdiction of the Board 
relating to the evaluation of the service-connected for 
bronchitis, emphysema and chronic obstructive pulmonary 
disease.  38 U.S.C.A. § 7104 (West 1991).  

2.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met. 38 U.S.C.A. §§ 7104, 7105 (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim for service connection for bronchitis was received in 
June 1993.  The April 1994 rating decision granted service 
connection at a noncompensable rate.  The notice of 
disagreement was received in June 1994.  

A March 1995 rating decision increased the rating for the 
service-connected bronchitis from 0 to 10 percent.  In a 
letter dated May 28, 1996, and annotated received on June 4, 
1996, the veteran's representative requested service 
connection for emphysema and chronic obstructive pulmonary 
disease (COPD).  An August 1996 rating decision denied 
service connection for emphysema and COPD, and continued the 
10 percent rating for bronchitis.  The notice of disagreement 
was received in November 1996.  The statement of the case was 
issued in November 1996.  

A March 1997 rating decision granted service connection for 
COPD with emphysema and bronchitis and assigned a 30 percent 
rating.  In July 1997, the veteran appealed for a higher 
rating and an earlier effective date.  He wrote that he was 
entitled to a 60 percent rating due to his two lung 
conditions.  He specified that if the 60 percent rating was 
granted, he would consider it a substantial grant of benefits 
and withdraw his appeal on both issues.  

In May 1998, the RO issued a supplemental statement of the 
case on the rating issue and a statement of the case on the 
effective date issue.  In October 1998, the RO granted a 60 
percent rating effective from June 4, 1996 and notified the 
veteran.  A supplemental statement of the case on the 
evaluation was also sent to the veteran.  

In a written presentation dated in February 1999, the local 
representative argued for an earlier effective date for the 
60 percent rating.  

In a signed letter dated in April 1999, the veteran withdrew 
his appeal for an earlier effective date for increased 
compensation for his service-connected lung condition.  

In an April 1999 presentation, the representative addressed 
the issue of an earlier effective date for a 60 percent 
evaluation.  It was noted that the veteran had withdrawn his 
appeal.  The representative asked that the appeal be 
dismissed.  

There were two issues in this case.  

The first issue was the amount of the rating.  The veteran's 
July 1997 substantive appeal specifically limited his appeal 
to the 60 percent rating.  The veteran's desires in this 
regard are clear.  He specifically requested a 60 percent 
evaluation twice.  There is nothing in the appeal which could 
be construed as indicating that the veteran might be claiming 
a higher rating.  The RO granted the requested 60 percent 
evaluation in October 1998.  There was nothing further from 
the veteran indicating that he wanted a higher rating.  There 
were two additional presentations by the representative 
without mention of a higher rating.  The Board finds no 
further question in controversy as to the amount of the 
rating.  Consequently, the rating issue is not before the 
Board and must be dismissed.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  

The second issue was the effective date.  In a signed written 
statement, dated in April 1999, the veteran expressed his 
desire to withdraw the appeal for an earlier effective date.  
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b)(1998).  Withdrawal may be made by the appellant.  
38 C.F.R. § 20.204(c)(1998).  The appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal for entitlement to a rating in excess of 60 
percent for bronchitis, emphysema and chronic obstructive 
pulmonary disease is dismissed.  

The appeal for an effective date earlier than June 4, 1996 
for bronchitis, emphysema and chronic obstructive pulmonary 
disease is dismissed.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

